Exhibit 10.3

TAX RECEIVABLE AGREEMENT

between

SUMMIT MATERIALS, INC.

and

THE PERSONS NAMED HEREIN

Dated as of March 11, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2   

Section 1.1

  Definitions      2    ARTICLE II DETERMINATION OF CERTAIN REALIZED TAX BENEFIT
     10   

Section 2.1

  Basis Adjustment      10   

Section 2.2

  Tax Benefit Schedule      10   

Section 2.3

  Procedures, Amendments      11    ARTICLE III TAX BENEFIT PAYMENTS      12   

Section 3.1

  Payments      12   

Section 3.2

  No Duplicative Payments      14   

Section 3.3

  Pro Rata Payments      14    ARTICLE IV TERMINATION      14   

Section 4.1

  Early Termination of Agreement; Breach of Agreement      14   

Section 4.2

  Early Termination Notice      16   

Section 4.3

  Payment upon Early Termination      16    ARTICLE V SUBORDINATION AND LATE
PAYMENTS      17   

Section 5.1

  Subordination      17   

Section 5.2

  Late Payments by the Corporate Taxpayer      17    ARTICLE VI NO DISPUTES;
CONSISTENCY; COOPERATION      17   

Section 6.1

  Participation in the Corporate Taxpayer’s and OpCo’s Tax Matters      17   

Section 6.2

  Consistency      18   

Section 6.3

  Cooperation      18    ARTICLE VII MISCELLANEOUS      18   

Section 7.1

  Notices      18   

Section 7.2

  Counterparts      19   

Section 7.3

  Entire Agreement; No Third Party Beneficiaries      19   

Section 7.4

  Governing Law      19   

Section 7.5

  Severability      19   

Section 7.6

  Successors; Assignment; Amendments; Waivers      19   

Section 7.7

  Titles and Subtitles      20   

Section 7.8

  Resolution of Disputes      20   

Section 7.9

  Reconciliation      21   

Section 7.10

  Withholding      22   

Section 7.11

  Admission of the Corporate Taxpayer into a Consolidated Group; Transfers of
Corporate Assets      22   

Section 7.12

  Confidentiality      23   

Section 7.13

  Change in Law      23   

 

i



--------------------------------------------------------------------------------

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (this “Agreement”), is dated as of March 11, 2015,
and is between Summit Materials, Inc., a Delaware corporation (including any
successor corporation, the “Corporate Taxpayer”), each of the undersigned
parties, and each of the other persons from time to time party hereto (each a
“TRA Party” and together the “TRA Parties”).

RECITALS

WHEREAS, the TRA Parties (other than the Existing Shareholders Representative
(as defined below)) directly or indirectly hold limited partner interests (the
“Units”) in Summit Materials Holdings L.P., a Delaware limited partnership
(“OpCo”), which is classified as a partnership for United States federal income
tax purposes;

WHEREAS, the Corporate Taxpayer is the general partner of OpCo, and holds and
will hold, directly and/or indirectly, Units;

WHEREAS, the Units held by the TRA Parties may be exchanged for Class A common
stock (the “Class A Shares”) of the Corporate Taxpayer, in accordance with and
subject to the provisions of the LP Agreement (as defined below) and the
Exchange Agreement (as defined below), dated as of March 11, 2015, between the
Corporate Taxpayer, OpCo and the holders of Units from time to time party
thereto;

WHEREAS, OpCo and each of its direct and indirect Subsidiaries (as defined
below) treated as a partnership for United States federal income tax purposes
currently have and will have in effect an election under Section 754 of the
United States Internal Revenue Code of 1986, as amended (the “Code”), for each
Taxable Year (as defined below) in which a taxable acquisition (including a
deemed taxable acquisition under Section 707(a) of the Code) of Units by the
Corporate Taxpayer from any of the TRA Parties for Class A Shares or other
consideration (an “Exchange”) occurs; 

WHEREAS, the income, gain, loss, expense and other Tax (as defined below) items
of the Corporate Taxpayer may be affected by the Basis Adjustments (as defined
below) and the Imputed Interest (as defined below);

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustments and Imputed Interest on the
liability for Taxes of the Corporate Taxpayer;

WHEREAS, Exchanges by the TRA Parties and payments in respect of Tax savings
related to such Exchanges are expected to result in Tax savings for the
Corporate Taxpayer; and

WHEREAS, the Corporate Taxpayer may achieve Tax savings as a result of becoming
entitled to Pre-Merger NOLs of a Blocker TRA Party upon completion of any
Blocker TRA Party Merger (each as defined below).

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the terms set forth in this
Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person. 

“Agreed Rate” means LIBOR plus 100 basis points.

“Agreement” is defined in the Preamble to this Agreement.

“Amended Schedule” is defined in Section 2.3(b) of this Agreement.

“Basis Adjustment” means the adjustment to the tax basis of a Reference Asset
under Sections 732, 734(b) and 1012 of the Code (in situations where, as a
result of one or more Exchanges, OpCo becomes an entity that is disregarded as
separate from its owner for United States federal income tax purposes) or under
Sections 734(b), 743(b) and 754 of the Code (in situations where, following an
Exchange, OpCo remains in existence as an entity treated as a partnership for
United States federal income tax purposes) and, in each case, comparable
sections of state and local tax laws, as a result of an Exchange and the
payments made pursuant to this Agreement. For the avoidance of doubt, the amount
of any Basis Adjustment resulting from an Exchange of one or more Units shall be
determined without regard to any Pre-Exchange Transfer of such Units and as if
any such Pre-Exchange Transfer had not occurred.

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security; and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

“Blocker TRA Parties” means Blackstone SMT Feeder Fund V L.P., a Delaware
limited partnership, Blackstone SMT Feeder Fund (Cayman) V L.P., a Cayman
Islands limited partnership, Blackstone SMT Feeder Fund V-AC, a Delaware limited
partnership and Blackstone SMT Feeder Fund (Cayman) V-AC L.P., a Cayman Islands
limited partnership.

“Blocker TRA Party Merger” means either the merger of a Blocker TRA Party with
and into the Corporate Taxpayer, with the Corporate Taxpayer surviving, or the
contribution of all of the stock of a Blocker TRA Party to the Corporate
Taxpayer in exchange for stock of the Corporate Taxpayer.

 

2



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Corporate Taxpayer. 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

“Change of Control” means the occurrence of any of the following events:

 

  (i) any Person or any group of Persons acting together that would constitute a
“group” for purposes of Section 13(d) of the Securities and Exchange Act of
1934, or any successor provisions thereto (excluding (a) a corporation or other
entity owned, directly or indirectly, by the stockholders of the Corporate
Taxpayer in substantially the same proportions as their ownership of stock of
the Corporate Taxpayer or (b) a group of Persons in which one or more Affiliates
of Permitted Investors, directly or indirectly hold Beneficial Ownership of
securities representing more than 50% of the total voting power held by such
group) is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Corporate Taxpayer representing more than 50% of the combined voting
power of the Corporate Taxpayer’s then outstanding voting securities; or

 

  (ii) the following individuals cease for any reason to constitute a majority
of the number of directors of the Corporate Taxpayer then serving: individuals
who, on the IPO Date, constitute the Board and any new director whose
appointment or election by the Board or nomination for election by the Corporate
Taxpayer’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the IPO Date or whose appointment, election or nomination for election was
previously so approved or recommended by the directors referred to in this
clause (ii); or

 

  (iii) there is consummated a merger or consolidation of the Corporate Taxpayer
with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, either (x) the Board immediately
prior to the merger or consolidation does not constitute at least a majority of
the board of directors of the company surviving the merger or, if the surviving
company is a Subsidiary, the ultimate parent thereof, or (y) the voting
securities of the Corporate Taxpayer immediately prior to such merger or
consolidation do not continue to represent or are not converted into more than
50% of the combined voting power of the then outstanding voting securities of
the Person resulting from such merger or consolidation or, if the surviving
company is a Subsidiary, the ultimate parent thereof; or

 

3



--------------------------------------------------------------------------------

  (iv) the shareholders of the Corporate Taxpayer approve a plan of complete
liquidation or dissolution of the Corporate Taxpayer or there is consummated an
agreement or series of related agreements for the sale, lease or other
disposition, directly or indirectly, by the Corporate Taxpayer of all or
substantially all of the Corporate Taxpayer’s assets, other than such sale or
other disposition by the Corporate Taxpayer of all or substantially all of the
Corporate Taxpayer’s assets to an entity at least 50% of the combined voting
power of the voting securities of which are owned by shareholders of the
Corporate Taxpayer in substantially the same proportions as their ownership of
the Corporate Taxpayer immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporate Taxpayer immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in,
and own substantially all of the shares of, an entity which owns all or
substantially all of the assets of the Corporate Taxpayer immediately following
such transaction or series of transactions.

“Class A Shares” is defined in the Recitals of this Agreement.

“Code” is defined in the Recitals of this Agreement.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Corporate Taxpayer” is defined in the Preamble to this Agreement; provided that
the term “Corporate Taxpayer” shall include any company that is a member of any
consolidated tax return of which Summit Materials, Inc. is the common parent,
where appropriate.

“Corporate Taxpayer Return” means the federal and/or state and/or local Tax
Return, as applicable, of the Corporate Taxpayer filed with respect to Taxes of
any Taxable Year.

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporate Taxpayer,
up to and including such Taxable Year, net of the cumulative amount of Realized
Tax Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedules or Amended Schedules, if any, in existence at the time of such
determination.

“Cumulative NOL Net Realized Tax Benefit” for a Taxable Year means the
cumulative amount of NOL Realized Tax Benefits for all Taxable Years of the
Corporate Taxpayer, up to and including such Taxable Year. The NOL Realized Tax
Benefit for each

 

4



--------------------------------------------------------------------------------

Taxable Year shall be determined based on the most recent Tax Benefit Schedules
or Amended Schedules, if any, in existence at the time of such determination.

“Default Rate” means LIBOR plus 500 basis points.

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state, foreign or local tax law, as
applicable, or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.

“Dispute” has the meaning set forth in Section 7.8(a) of this Agreement.

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

“Early Termination Effective Date” means the date on which an Early Termination
Schedule becomes binding pursuant to Section 4.2.

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

“Early Termination Schedule” is defined in Section 4.2 of this Agreement. 

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

“Early Termination Rate” means LIBOR plus 100 basis points.

“Exchange” is defined in the Recitals of this Agreement.

“Exchange Agreement” means the Exchange Agreement, dated on or about the date
hereof, between the Corporate Taxpayer, OpCo and the holders of Units from time
to time party thereto, as amended from time to time.

“Exchange Basis Schedule” is defined in Section 2.1 of this Agreement.

“Exchange Date” means the date of any Exchange.

“Exchange Notice” means a notice delivered pursuant to Section 2.1(b) of the
Exchange Agreement.

“Existing Shareholder” means an equity holder of a Blocker TRA Party at the time
of a Blocker TRA Party Merger.

“Existing Shareholders Representative” means Blackstone Management Associates
(Cayman) V-NQ L.P..

“Expert” is defined in Section 7.9 of this Agreement.

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of (i) the Corporate Taxpayer and (ii) without duplication,
OpCo, but only

 

5



--------------------------------------------------------------------------------

with respect to Taxes imposed on OpCo and allocable to the Corporate Taxpayer,
in each case using the same methods, elections, conventions and similar
practices used on the relevant Corporate Taxpayer Return, but (a) without taking
into account Pre-Merger NOLs, if any, (b) using the Non-Stepped Up Tax Basis as
reflected on the Exchange Basis Schedule including amendments thereto for the
Taxable Year and (c) excluding any deduction attributable to Imputed Interest in
respect of an Exchange for the Taxable Year. For the avoidance of doubt,
Hypothetical Tax Liability shall be determined without taking into account the
carryover or carryback of any Tax item (or portions thereof) that is
attributable to a Basis Adjustment, or Pre-Merger NOLs or Imputed Interest, as
applicable.

“Imputed Interest” in respect of a TRA Party shall mean any interest imputed
under Section 1272, 1274 or 483 or other provision of the Code and any similar
provision of state and local tax law with respect to the Corporate Taxpayer’s
payment obligations in respect of such TRA Party under this Agreement.

“IPO” means the initial public offering of Class A Shares by the Corporate
Taxpayer.

“IPO Date” means the closing date of the IPO.

“IRS” means the United States Internal Revenue Service.

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Telerate Page 3750 (or if such screen shall cease to be publicly
available, as reported on Reuters Screen page “LIBOR01” or by any other publicly
available source of such market rate) for London interbank offered rates for
United States dollar deposits for such period.

“LP Agreement” means, with respect to OpCo, the Fourth Amended and Restated
Limited Partnership Agreement of OpCo, dated on or about the date hereof, as
amended from time to time.

“Market Value” shall mean the closing price of the Class A Shares on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Shares are then traded or listed, as
reported by the Wall Street Journal; provided, that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Shares on the Business
Day immediately preceding such Exchange Date on the national securities exchange
or interdealer quotation system on which such Class A Shares are then traded or
listed, as reported by the Wall Street Journal; provided, further, that if the
Class A Shares are not then listed on a national securities exchange or
interdealer quotation system, “Market Value” shall mean the cash consideration
paid for Class A Shares, or the fair market value of the other property
delivered for Class A Shares, as determined by the Board in good faith.

“Material Objection Notice” has the meaning set forth in Section 4.2 of this
Agreement.

 

6



--------------------------------------------------------------------------------

“NOL Interest Amount” has the meaning set forth in Section 3.1(c) of this
Agreement.

“NOL Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Non-NOL Tax Liability over the Hypothetical Tax Liability of (i) the Corporate
Taxpayer and (ii) without duplication, OpCo, but only with respect to Taxes
imposed on OpCo and allocable to the Corporate Taxpayer. If all or a portion of
the actual liability for such Taxes for the Taxable Year arises as a result of
an audit by a Taxing Authority of any Taxable Year, such liability shall not be
included in determining the NOL Realized Tax Benefit unless and until there has
been a Determination.

“NOL Tax Benefit” has the meaning set forth in Section 3.1(c) of this Agreement.

“NOL Tax Benefit Payment” has the meaning set forth in Section 3.1(c) of this
Agreement.

“Non-NOL Tax Liability” means, with respect to any Taxable Year (or portion
thereof) following a Blocker TRA Party Merger, the liability for Taxes of
(i) the Corporate Taxpayer and (ii) without duplication, OpCo, but only with
respect to Taxes imposed on OpCo and allocable to the Corporate Taxpayer, in
each case using the same methods, elections, conventions and similar practices
used on the relevant Corporate Taxpayer Return, but (a) without taking into
account Pre-Merger NOLs, if any, (b) using the Non-Stepped Up Tax Basis as
reflected on the Exchange Basis Schedule including amendments thereto for the
Taxable Year and (c) excluding any deduction attributable to Imputed Interest
for the Taxable Year. For the avoidance of doubt, Non-NOL Tax Liability shall be
determined without taking into account the carryover or carryback of any Tax
item (or portions thereof) that is attributable to a Basis Adjustment,
Pre-Merger NOLs or Imputed Interest, as applicable

“Non-Stepped Up Tax Basis” means, with respect to any Reference Asset at any
time, the Tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

“Objection Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

“Permitted Investors” means investment funds managed by The Blackstone Group
L.P. or any of their Affiliates.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Pre-Exchange Transfer” means any transfer (including upon the death of a
Member) or distribution in respect of one or more Units (i) that occurs prior to
an Exchange of such Units, and (ii) to which Section 743(b) or 734(b) of the
Code applies.

 

7



--------------------------------------------------------------------------------

“Pre-Merger NOLs” means, without duplication, the net operating losses, capital
losses, charitable deductions, foreign tax credits and AMT credit carryforwards
that the Corporate Taxpayer is entitled to utilize as a result of any Blocker
TRA Party Merger that relate to periods (or portions thereof) prior to such
Blocker TRA Party Merger; provided, however, that in order to determine whether
any such Tax attribute is a Pre-Merger NOL, the Taxable Year of the Corporate
Taxpayer that includes the effective date of the relevant Blocker TRA Party
Merger shall be deemed to end as of the close of such effective date.
Notwithstanding the foregoing, the term “Pre-Merger NOL” shall not include any
Tax attribute of a Blocker TRA Party that is used to offset Taxes of the Blocker
TRA Party, if such offset Taxes are attributable to taxable periods (or portion
thereof) ending on or prior to the date of the applicable Blocker TRA Party
Merger.

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the actual liability for Taxes of (i) the
Corporate Taxpayer and (ii) without duplication, OpCo, but only with respect to
Taxes imposed on OpCo and allocable to the Corporate Taxpayer. If all or a
portion of the actual liability for such Taxes for the Taxable Year arises as a
result of an audit by a Taxing Authority of any Taxable Year, such liability
shall not be included in determining the Realized Tax Benefit unless and until
there has been a Determination.

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability for Taxes of (i) the Corporate Taxpayer and (ii) without
duplication, OpCo, but only with respect to Taxes imposed on OpCo and allocable
to the Corporate Taxpayer, over the Hypothetical Tax Liability. If all or a
portion of the actual liability for such Taxes for the Taxable Year arises as a
result of an audit by a Taxing Authority of any Taxable Year, such liability
shall not be included in determining the Realized Tax Detriment unless and until
there has been a Determination.

“Reconciliation Dispute” is defined in Section 7.9 of this Agreement.

“Reconciliation Procedures” is defined in Section 2.3(a) of this Agreement.

“Reference Asset” means an asset that is held by OpCo, or by any of its direct
or indirect Subsidiaries treated as a partnership or disregarded entity (but
only if such indirect Subsidiaries are held only through Subsidiaries treated as
partnerships or disregarded entities) for purposes of the applicable Tax, at the
time of an Exchange. A Reference Asset also includes any asset that is
“substituted basis property” under Section 7701(a)(42) of the Code with respect
to a Reference Asset.

“Schedule” means any of the following: (i) an Exchange Basis Schedule; (ii) a
Tax Benefit Schedule; or (iii) the Early Termination Schedule.

“Senior Obligations” is defined in Section 5.1 of this Agreement.

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

 

8



--------------------------------------------------------------------------------

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.2 of this Agreement.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code or comparable section of state or local tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made), ending on or after the IPO
Date.

“Taxes” means any and all United States federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, and any interest related to such Tax.

“Taxing Authority” shall mean any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

“TRA Party” is defined in the Preamble to this Agreement.

“TRA Party Representative” means, initially, Blackstone Capital Partners
(Cayman) V-NQ L.P., and thereafter, that TRA Party or committee of TRA Parties
determined from time to time by a plurality vote of the TRA Parties ratably in
accordance with their right to receive Early Termination Payments hereunder if
all TRA Parties had fully Exchanged their Units for Class A Shares or other
consideration and the Corporate Taxpayer had exercised its right of early
termination on the date of the most recent Exchange.

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

“Units” is defined in the Recitals of this Agreement.

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that in each Taxable Year ending on or after such Early Termination
Date, (1) the Corporate Taxpayer will have taxable income sufficient to fully
utilize the deductions arising from the Basis Adjustments and the Imputed
Interest during such Taxable Year or future Taxable Years (including, for the
avoidance of doubt, Basis Adjustments and Imputed Interest that would result
from future Tax Benefit Payments that would be paid in accordance with the
Valuation Assumptions) in which such deductions would become available, (2) any
Pre-Merger

 

9



--------------------------------------------------------------------------------

NOLs or loss carryovers generated by deductions arising from Basis Adjustments
or Imputed Interest that are available as of the date of such Early Termination
Date will be used by the Corporate Taxpayer on a pro rata basis from the date of
such Early Termination Date through the earlier of (x) the scheduled expiration
date under applicable Tax law of such Pre-Merger NOLs or loss carryovers or
(y) the fifth (5th) anniversary of the Early Termination Date, (3) the United
States federal, state and local income tax rates that will be in effect for each
such Taxable Year will be those specified for each such Taxable Year by the Code
and other law as in effect on the Early Termination Date, (4) any
non-amortizable assets will be disposed of on the fifteenth (15th) anniversary
of the applicable Basis Adjustment and any cash equivalents will be disposed of
twelve (12) months following the Early Termination Date; provided, that in the
event of a Change of Control, such non-amortizable assets shall be deemed
disposed of at the time of sale (if applicable) of the relevant asset in the
Change of Control (if earlier than such fifteenth (15th) anniversary) and
(5) if, at the Early Termination Date, there are Units that have not been
Exchanged, then each such Unit shall be deemed Exchanged for the Market Value of
the Class A Shares and the amount of cash that would be transferred if the
Exchange occurred on the Early Termination Date.

ARTICLE II

DETERMINATION OF CERTAIN REALIZED TAX BENEFIT

Section 2.1 Basis Adjustment. Within ninety (90) calendar days after the filing
of the United States federal income tax return of the Corporate Taxpayer for
each Taxable Year in which an Exchange has been effected by any TRA Party, the
Corporate Taxpayer shall deliver to such TRA Party a schedule (the “Exchange
Basis Schedule”) that shows, in reasonable detail necessary to perform the
calculations required by this Agreement (i) the Non-Stepped Up Tax Basis of the
Reference Assets in respect of such TRA Party as of each applicable Exchange
Date, (ii) the Basis Adjustment with respect to the Reference Assets in respect
of such TRA Party as a result of the Exchanges effected in such Taxable Year by
such TRA Party, calculated in the aggregate, (iii) the period (or periods) over
which the Reference Assets in respect of such TRA Party are amortizable and/or
depreciable and (iv) the period (or periods) over which each Basis Adjustment in
respect of such TRA Party is amortizable and/or depreciable.

Section 2.2 Tax Benefit Schedule.

(a) Tax Benefit Schedule. Within ninety (90) calendar days after the filing of
the United States federal income tax return of the Corporate Taxpayer for any
Taxable Year in which there is a Realized Tax Benefit, an NOL Realized Tax
Benefit or a Realized Tax Detriment in respect of such TRA Party (or, following
a Blocker TRA Party Merger, an Existing Shareholder), the Corporate Taxpayer
shall provide to such TRA Party (or, in the case of an Existing Shareholder, the
Existing Shareholders Representative) a schedule showing, in reasonable detail,
the calculation of the Tax Benefit Payment or NOL Tax Benefit Payment in respect
of such TRA Party or Existing Shareholder for such Taxable Year (a “Tax Benefit
Schedule”). Each Tax Benefit Schedule will become final as provided in
Section 2.3(a) and may be amended as provided in Section 2.3(b) (subject to the
procedures set forth in Section 2.3(b)).

 

10



--------------------------------------------------------------------------------

(b) Applicable Principles. Subject to Section 3.3(a), the Realized Tax Benefit,
NOL Realized Tax Benefit or Realized Tax Detriment for each Taxable Year is
intended to measure the decrease or increase in the actual liability for Taxes
of the Corporate Taxpayer for such Taxable Year attributable to the Basis
Adjustments, any Pre-Merger NOLs and Imputed Interest, determined using a “with
and without” methodology. Carryovers or carrybacks of any Pre-Merger NOLs, Tax
item attributable to the Basis Adjustments and Imputed Interest shall be
considered to be subject to the rules of the Code and the Treasury Regulations
or the appropriate provisions of U.S. state and local income and franchise tax
law, as applicable, governing the use, limitation and expiration of carryovers
or carrybacks of the relevant type. If a carryover or carryback of any Tax item
includes a portion that is attributable to any Pre-Merger NOLs, Basis
Adjustments or Imputed Interest and another portion that is not, such portions
shall be considered to be used in accordance with the “with and without”
methodology. The parties agree that (i) all Tax Benefit Payments attributable to
the Basis Adjustments (other than Imputed Interest) will be treated as
subsequent upward purchase price adjustments that have the effect of creating
additional Basis Adjustments to Reference Assets for the Corporate Taxpayer in
the year of payment, (ii) as a result, such additional Basis Adjustments will be
incorporated into the current year calculation and into future year
calculations, as appropriate, (iii) all NOL Tax Benefits Payments (other than
Imputed Interest) will be treated as subsequent upward purchase price
adjustments in the applicable Blocker TRA Party Merger and (iv) the actual
liability for Taxes will take into account the deduction of the portion of the
Tax Benefit Payment or NOL Tax Benefit Payment that must be accounted for as
Imputed Interest.

Section 2.3 Procedures, Amendments.

(a) Procedure. Every time the Corporate Taxpayer delivers to a TRA Party an
applicable Schedule under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.3(b), and any Early Termination Schedule or
amended Early Termination Schedule, the Corporate Taxpayer shall also
(x) deliver to such TRA Party supporting schedules and work papers, as
determined by the Corporate Taxpayer or as reasonably requested by such TRA
Party, providing reasonable detail regarding data and calculations that were
relevant for purposes of preparing the Schedule and (y) allow such TRA Party
reasonable access at no cost to the appropriate representatives at the Corporate
Taxpayer, as determined by the Corporate Taxpayer or as reasonably requested by
such TRA Party, in connection with a review of such Schedule. Without limiting
the generality of the preceding sentence, the Corporate Taxpayer shall ensure
that any Tax Benefit Schedule that is delivered to a TRA Party, along with any
supporting schedules and work papers, provides a reasonably detailed
presentation of the calculation of the actual liability of the Corporate
Taxpayer for Taxes, the Hypothetical Tax Liability, and the Non-NOL Tax
Liability, and identifies any material assumptions or operating procedures or
principles that were used for purposes of such calculations. An applicable
Schedule or amendment thereto shall become final and binding on all parties
thirty (30) calendar days from the date on which all relevant TRA Parties are
treated as having received the applicable Schedule or amendment thereto under
Section 7.1 unless the TRA Party Representative (i) within thirty (30) calendar
days from such date provides the Corporate Taxpayer with notice of a material
objection to such Schedule (“Objection Notice”) made in good faith or
(ii) provides a written waiver of such right of any Objection Notice within the
period described in clause (i) above, in which case such Schedule or amendment
thereto becomes binding on the date the waiver is received by the Corporate
Taxpayer. If the Corporate Taxpayer and the TRA Party Representative, for any

 

11



--------------------------------------------------------------------------------

reason, are unable to successfully resolve the issues raised in the Objection
Notice within thirty (30) calendar days after receipt by the Corporate Taxpayer
of an Objection Notice, the Corporate Taxpayer and the TRA Party Representative
shall employ the reconciliation procedures as described in Section 7.9 of this
Agreement (the “Reconciliation Procedures”). The TRA Party Representative will
fairly represent the interests of each of the TRA Parties and shall timely raise
and pursue, in accordance with this Section 2.3(a), any reasonable objection to
a Schedule or amendment thereto timely communicated in writing to the TRA Party
Representative by a TRA Party.

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporate Taxpayer (i) in connection with a
Determination affecting such Schedule, (ii) to correct inaccuracies in the
Schedule identified as a result of the receipt of additional factual information
relating to a Taxable Year after the date the Schedule was provided to a TRA
Party, (iii) to comply with the Expert’s determination under the Reconciliation
Procedures, (iv) to reflect a change in the Realized Tax Benefit, NOL Realized
Tax Benefit or Realized Tax Detriment for such Taxable Year attributable to a
carryback or carryforward of a loss or other tax item to such Taxable Year,
(v) to reflect a change in the Realized Tax Benefit, NOL Realized Tax Benefit or
Realized Tax Detriment for such Taxable Year attributable to an amended Tax
Return filed for such Taxable Year, or (vi) to adjust an applicable Exchange
Basis Schedule to take into account payments made pursuant to this Agreement
(any such Schedule, an “Amended Schedule”). The Corporate Taxpayer shall provide
an Amended Schedule to each TRA Party within thirty (30) calendar days of the
occurrence of an event referenced in clauses (i) through (vi) of the preceding
sentence.

(c) In connection with any Blocker TRA Party Merger, in addition to the
consideration otherwise received by the Existing Shareholders from the Corporate
Taxpayer as a result of such Blocker TRA Party Merger, the Corporate Taxpayer
shall transfer (or shall cause to be transferred) to each Existing Shareholder,
an interest under this Agreement equivalent to the Existing Shareholder’s pro
rata portion of the interest in this Agreement held by such Blocker TRA Party at
the effective time of such Blocker TRA Party Merger.

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.1 Payments.

(a) Payments. Within five (5) calendar days after a Tax Benefit Schedule
delivered to a TRA Party (or Existing Shareholders Representative) becomes final
in accordance with Section 2.3(a), the Corporate Taxpayer shall pay such TRA
Party (or Existing Shareholder Representative, which shall pay to the applicable
Existing Shareholder) for such Taxable Year (i) the Tax Benefit Payment
determined pursuant to Section 3.1(b) that is allocable to such TRA Party,
and/or (ii) the NOL Tax Benefit Payment determined pursuant to Section 3.1(c)
that is allocable to such Existing Shareholder. Each such Tax Benefit Payment or
NOL Tax Benefit Payment shall be made by wire transfer of immediately available
funds to the bank account previously designated by such TRA Party to the
Corporate Taxpayer or as otherwise agreed by the Corporate Taxpayer and such TRA
Party. For the avoidance of doubt, (x) no Tax Benefit

 

12



--------------------------------------------------------------------------------

Payment or NOL Tax Benefit Payment shall be made in respect of estimated tax
payments, including, without limitation, federal estimated income tax payments
and (y) the payments provided for pursuant to clause (i) of the above sentence
shall be computed separately for each Exchange.

(b) A “Tax Benefit Payment” in respect of a TRA Party for a Taxable Year means
an amount, not less than zero, equal to the sum of the portion of the Net Tax
Benefit that is allocable to such TRA Party and the Interest Amount with respect
thereto. For the avoidance of doubt, for Tax purposes, the Interest Amount shall
not be treated as interest but instead shall be treated as additional
consideration for the acquisition of Units in Exchanges, unless otherwise
required by law. Subject to Section 3.3(a), the “Net Tax Benefit” for a Taxable
Year shall be an amount equal to the excess, if any, of 85% of the Cumulative
Net Realized Tax Benefit as of the end of such Taxable Year, over the total
amount of payments previously made under clause (i) of the first sentence of
Section 3.1(a) (excluding payments attributable to Interest Amounts); provided,
for the avoidance of doubt, that no such recipient shall be required to return
any portion of any previously made Tax Benefit Payment. The “Interest Amount”
shall equal the interest on the Net Tax Benefit calculated at the Agreed Rate
from the due date (without extensions) for filing the Corporate Taxpayer Return
with respect to Taxes for such Taxable Year until the payment date under
Section 3.1(a). The Net Tax Benefit and the Interest Amount shall be determined
separately with respect to each Exchange, on a Unit-by-Unit basis by reference
to the resulting Basis Adjustment to the Corporate Taxpayer. Notwithstanding the
foregoing, for each Taxable Year ending on or after the date of a Change of
Control that occurs after the IPO Date, all Tax Benefit Payments paid with
respect to the Units that were Exchanged after the effective time of such Change
of Control shall be calculated by utilizing Valuation Assumptions (1), (2) and
(4), substituting in each case the terms “date of a Change of Control” for an
“Early Termination Date.”

(c) An “NOL Tax Benefit Payment” in respect of an Existing Shareholder for a
Taxable Year after such Blocker TRA Party engages in a Blocker TRA Party Merger,
means an amount, not less than zero, equal to the sum of the portion of the NOL
Net Tax Benefit that is allocable to such Existing Shareholder and the NOL
Interest Amount with respect thereto. Subject to Section 3.3(a), the “NOL Net
Tax Benefit” for a Taxable Year shall be an amount equal to the excess, if any,
of 85% of the Cumulative NOL Net Realized Tax Benefit as of the end of such
Taxable Year, over the total amount of payments previously made under clause
(ii) of the first sentence of Section 3.1(a) (excluding payments attributable to
NOL Interest Amounts); provided, for the avoidance of doubt, that no such
recipient shall be required to return any portion of any previously made NOL Tax
Benefit Payment. The “NOL Interest Amount” shall equal the interest on the NOL
Net Tax Benefit calculated at the Agreed Rate from the due date (without
extensions) for filing the Corporate Taxpayer Return with respect to Taxes for
such Taxable Year until the payment date under Section 3.1(a). Notwithstanding
the foregoing, for each Taxable Year ending on or after the date of a Change of
Control that occurs after the IPO Date, all NOL Tax Benefit Payments paid with
respect to a Blocker TRA Party Merger occurring after the effective time of such
Change of Control, shall be calculated by utilizing Valuation Assumptions (1),
(2) and (4), substituting in each case the terms “closing date of a Change of
Control” for an “Early Termination Date.”

 

13



--------------------------------------------------------------------------------

Section 3.2 No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. The provisions of this Agreement shall
be construed in the appropriate manner to ensure such intentions are realized.

Section 3.3 Pro Rata Payments.

(a) Notwithstanding anything in Section 3.1 to the contrary, to the extent that
the aggregate Tax benefit of the Corporate Taxpayer with respect to the
Pre-Merger NOLs, the Basis Adjustments or Imputed Interest, as such terms are
defined in this Agreement, is limited in a particular Taxable Year because the
Corporate Taxpayer does not have sufficient taxable income, the Net Tax Benefit
or the NOL Net Tax Benefit for the Corporate Taxpayer shall be allocated among
all parties eligible for a Tax Benefit Payment (in the case of the Net Tax
Benefit) or NOL Tax Benefit Payment (in the case of the NOL Net Tax Benefit)
under this Agreement in proportion to the amounts of Net Tax Benefit and NOL Net
Tax Benefit, respectively, that would have been allocated to each party if the
Corporate Taxpayer had sufficient taxable income so that there were no such
limitation.

(b) After taking into account Section 3.3(a), if for any reason the Corporate
Taxpayer does not fully satisfy its payment obligations to make all Tax Benefit
Payments and NOL Tax Benefit Payments due under this Agreement in respect of a
particular Taxable Year, then the Corporate Taxpayer and the TRA Parties agree
that no Tax Benefit Payment or NOL Tax Benefit Payment shall be made in respect
of any Taxable Year until all Tax Benefit Payments in respect of prior Taxable
Years have been made in full.

ARTICLE IV

TERMINATION

Section 4.1 Early Termination of Agreement; Breach of Agreement.

(a) The Corporate Taxpayer may terminate this Agreement with respect to all
amounts payable to the TRA Parties and with respect to all of the Units held by
the TRA Parties at any time by paying to each TRA Party the Early Termination
Payment in respect of such TRA Party; provided, however, that this Agreement
shall only terminate upon the receipt of the Early Termination Payment by all
TRA Parties, and provided, further, that the Corporate Taxpayer may withdraw any
notice to execute its termination rights under this Section 4.1(a) prior to the
time at which any Early Termination Payment has been paid. Upon payment of the
Early Termination Payment by the Corporate Taxpayer, none of the TRA Parties or
the Corporate Taxpayer shall have any further payment obligations under this
Agreement, other than for any (a) Tax Benefit Payment or NOL Tax Benefit Payment
due and payable and that remains unpaid as of the Early Termination Notice and
(b) Tax Benefit Payment or NOL Tax Benefit Payment due for the Taxable Year
ending with or including the date of the Early Termination Notice (except to the
extent that the amount described in clause (b) is included in the Early
Termination Payment). If an Exchange or Blocker TRA Party Merger occurs after
the Corporate Taxpayer makes all of the required Early Termination Payments, the
Corporate Taxpayer shall have no obligations under this Agreement with respect
to such Exchange or Blocker TRA Party Merger, as the case may be.

 

14



--------------------------------------------------------------------------------

(b) In the event that the Corporate Taxpayer (1) breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise or (2) (A) shall
commence any case, proceeding or other action (i) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts or (ii) seeking an appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or it shall make a general assignment for the benefit of
creditors or (B) there shall be commenced against Corporate Taxpayer any case,
proceeding or other action of the nature referred to in clause (A) above that
remains undismissed or undischarged for a period of 60 days, all obligations
hereunder shall be automatically accelerated and shall be immediately due and
payable, and such obligations shall be calculated as if an Early Termination
Notice had been delivered on the date of such breach and shall include, but not
be limited to, (1) the Early Termination Payments calculated as if an Early
Termination Notice had been delivered on the date of a breach, (2) any Tax
Benefit Payment or NOL Tax Benefit Payment due and payable and that remains
unpaid as of the date of a breach, and (3) any Tax Benefit Payment or NOL Tax
Benefit Payment in respect of any TRA Party due for the Taxable Year ending with
or including the date of a breach; provided that procedures similar to the
procedures of Section 4.2 shall apply with respect to the determination of the
amount payable by the Corporate Taxpayer pursuant to this
sentence. Notwithstanding the foregoing (other than as set forth in subsection
(2) above), in the event that the Corporate Taxpayer breaches this Agreement,
each TRA Party shall be entitled to elect to receive the amounts set forth in
clauses (1), (2) and (3) above or to seek specific performance of the terms
hereof. The parties agree that the failure to make any payment due pursuant to
this Agreement within three months of the date such payment is due shall be
deemed to be a breach of a material obligation under this Agreement for all
purposes of this Agreement, and that it will not be considered to be a breach of
a material obligation under this Agreement to make a payment due pursuant to
this Agreement within three months of the date such payment is due.
Notwithstanding anything in this Agreement to the contrary, it shall not be a
breach of this Agreement if the Corporate Taxpayer fails to make any Tax Benefit
Payment when due to the extent that the Corporate Taxpayer has insufficient
funds to make such payment in the Corporate Taxpayer’s sole judgment exercised
in good faith; provided that the interest provisions of Section 5.2 shall apply
to such late payment (unless the Corporate Taxpayer does not have sufficient
cash to make such payment as a result of limitations imposed by existing credit
agreements to which OpCo or any its Subsidiaries is a party, in which case
Section 5.2 shall apply, but the Default Rate shall be replaced by the Agreed
Rate).

(c) In the event of a Change of Control, then all obligations hereunder with
respect to any Exchanges or Pre-Merger NOLs from any Blocker TRA Party Merger
occurring prior to such Change of Control shall be accelerated and such
obligations shall be calculated as if an Early Termination Notice had been
delivered on the date of such Change of Control and shall

 

15



--------------------------------------------------------------------------------

include (1) the Early Termination Payments calculated with respect to such prior
Exchanges or Pre-Merger NOLs as if the Early Termination Date is the date of
such Change of Control, (2) any Tax Benefit Payment or NOL Tax Benefit Payment
due and payable and that remains unpaid as of the date of such Change of
Control, and (3) any Tax Benefit Payment or NOL Tax Benefit Payment in respect
of any TRA Party due for the Taxable Year ending with or including the date of
such Change of Control. In the event of a Change of Control, any Early
Termination Payment described in the preceding sentence shall be calculated
utilizing Valuation Assumptions (1), (2), (3) and (4), substituting in each case
the terms “date of a Change of Control” for an “Early Termination Date.” Any
Exchanges or Pre-Merger NOLs with respect to which a payment has been made under
this Section 4.1(c) shall be excluded in calculating any future Tax Benefit
Payments, NOL Tax Benefit Payments or Early Termination Payments, and this
Agreement shall have no further application to such Exchanges or Pre-Merger
NOLs.

Section 4.2 Early Termination Notice. If the Corporate Taxpayer chooses to
exercise its right of early termination under Section 4.1 above, the Corporate
Taxpayer shall deliver to each TRA Party notice of such intention to exercise
such right (“Early Termination Notice”) and a schedule (the “Early Termination
Schedule”) specifying the Corporate Taxpayer’s intention to exercise such right
and showing in reasonable detail the calculation of the Early Termination
Payment(s) due for each TRA Party. Each Early Termination Schedule shall become
final and binding on all parties thirty (30) calendar days from the first date
on which all TRA Parties are treated as having received such Schedule or
amendment thereto under Section 7.1 unless the TRA Party Representative
(i) within thirty (30) calendar days after such date provides the Corporate
Taxpayer with notice of a material objection to such Schedule made in good faith
(“Material Objection Notice”) or (ii) provides a written waiver of such right of
a Material Objection Notice within the period described in clause (i) above, in
which case such Schedule becomes binding on the date the waiver is received by
the Corporate Taxpayer. If the Corporate Taxpayer and the TRA Party
Representative, for any reason, are unable to successfully resolve the issues
raised in such notice within thirty (30) calendar days after receipt by the
Corporate Taxpayer of the Material Objection Notice, the Corporate Taxpayer and
the TRA Party Representative shall employ the Reconciliation Procedures in which
case such Schedule becomes binding ten (10) days after the conclusion of the
Reconciliation Procedures. The TRA Party Representative will fairly represent
the interests of each of the TRA Parties and shall timely raise and pursue, in
accordance with this Section 4.2, any reasonable objection to an Early
Termination Schedule or amendment thereto timely communicated in writing to the
TRA Party Representative by a TRA Party.

Section 4.3 Payment upon Early Termination.

(a) Within three (3) calendar days after an Early Termination Effective Date,
the Corporate Taxpayer shall pay to the TRA Party an amount equal to the Early
Termination Payment in respect of such TRA Party. Such payment shall be made by
wire transfer of immediately available funds to a bank account or accounts
designated by the TRA Party or as otherwise agreed by the Corporate Taxpayer and
such TRA Party.

(b) “Early Termination Payment” in respect of a TRA Party shall equal the
present value, discounted at the Early Termination Rate as of the applicable
Early Termination Effective Date, of all Tax Benefit Payments or NOL Tax Benefit
Payments in respect of such

 

16



--------------------------------------------------------------------------------

TRA Party that would be required to be paid by the Corporate Taxpayer beginning
from the Early Termination Date and assuming that the Valuation Assumptions in
respect of such TRA Party are applied.

ARTICLE V

SUBORDINATION AND LATE PAYMENTS

Section 5.1 Subordination. Notwithstanding any other provision of this Agreement
to the contrary, any Tax Benefit Payment or Early Termination Payment required
to be made by the Corporate Taxpayer to the TRA Parties under this Agreement
shall rank subordinate and junior in right of payment to any principal, interest
or other amounts due and payable in respect of any obligations in respect of
indebtedness for borrowed money of the Corporate Taxpayer and its Subsidiaries
(“Senior Obligations”) and shall rank pari passu in right of payment with all
current or future unsecured obligations of the Corporate Taxpayer that are not
Senior Obligations. To the extent that any payment under this Agreement is not
permitted to be made at the time payment is due as a result of this Section 5.1
and the terms of agreements governing Senior Obligations, such payment
obligation nevertheless shall accrue for the benefit of TRA Parties and the
Corporate Taxpayer shall make such payments at the first opportunity that such
payments are permitted to be made in accordance with the terms of the Senior
Obligations. 

Section 5.2 Late Payments by the Corporate Taxpayer. The amount of all or any
portion of any Tax Benefit Payment, NOL Tax Benefit Payment or Early Termination
Payment not made to the TRA Parties when due under the terms of this Agreement,
whether as a result of Section 5.1 or otherwise, shall be payable together with
any interest thereon, computed at the Default Rate and commencing from the date
on which such Tax Benefit Payment, NOL Tax Benefit Payment or Early Termination
Payment was first due and payable to the date of actual payment.

ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION

Section 6.1 Participation in the Corporate Taxpayer’s and OpCo’s Tax Matters.
Except as otherwise provided herein, and except as provided in Article V of the
LP Agreement, the Corporate Taxpayer shall have full responsibility for, and
sole discretion over, all Tax matters concerning the Corporate Taxpayer and
OpCo, including without limitation the preparation, filing or amending of any
Tax Return and defending, contesting or settling any issue pertaining to Taxes.
Notwithstanding the foregoing, the Corporate Taxpayer shall notify the TRA Party
Representative of, and keep the TRA Party Representative reasonably informed
with respect to, the portion of any audit of the Corporate Taxpayer and OpCo by
a Taxing Authority the outcome of which is reasonably expected to materially
affect the rights and obligations of a TRA Party under this Agreement, and shall
provide to the TRA Party Representative reasonable opportunity to provide
information and other input to the Corporate Taxpayer, OpCo and their respective
advisors concerning the conduct of any such portion of such audit; provided,
however, that the Corporate Taxpayer and OpCo shall not be required to take any
action that is inconsistent with any provision of the LP Agreement.

 

17



--------------------------------------------------------------------------------

Section 6.2 Consistency. The Corporate Taxpayer and the TRA Parties agree to
report and cause to be reported for all purposes, including federal, state and
local Tax purposes and financial reporting purposes, all Tax-related items
(including, without limitation, the Basis Adjustments and each Tax Benefit
Payment or NOL Tax Benefit Payment) in a manner consistent with that
contemplated by this Agreement or specified by the Corporate Taxpayer in any
Schedule required to be provided by or on behalf of the Corporate Taxpayer under
this Agreement unless otherwise required by law. The Corporate Taxpayer shall
(and shall cause OpCo and its other Subsidiaries to) use reasonable efforts (for
the avoidance of doubt, taking into account the interests and entitlements of
all TRA Parties under this Agreement) to defend the Tax treatment contemplated
by this Agreement and any Schedule in any audit, contest or similar proceeding
with any Taxing Authority.

Section 6.3 Cooperation. Each of the TRA Parties shall (a) furnish to the
Corporate Taxpayer in a timely manner such information, documents and other
materials as the Corporate Taxpayer may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any audit,
examination or controversy with any Taxing Authority, (b) make itself available
to the Corporate Taxpayer and its representatives to provide explanations of
documents and materials and such other information as the Corporate Taxpayer or
its representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and the Corporate Taxpayer shall reimburse each such TRA Party
for any reasonable and documented out-of-pocket costs and expenses incurred
pursuant to this Section.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile or
email with confirmation of transmission by the transmitting equipment or (b) on
the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service. All notices hereunder shall be delivered as
set forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

If to the Corporate Taxpayer, to:

Summit Materials, Inc.

1550 Wynkoop Street, 3rd Floor

Denver, Colorado 80202

Attention: Chief Legal Officer

Fax: (303) 893-6993

Email: Legal@Summit-Materials.com

 

18



--------------------------------------------------------------------------------

with a copy to:

Summit Materials, Inc.

1550 Wynkoop Street, 3rd Floor

Denver, Colorado 80202

Attention: Chief Financial Officer

Fax: (303) 893-6993

Email: Brian.Harris@summit-materials.com

If to the TRA Parties, to the respective addresses, fax numbers and email
addresses set forth in the records of OpCo.

Any party may change its address, fax number or email by giving the other party
written notice of its new address, fax number or email in the manner set forth
above.

Section 7.2 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.3 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 7.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

Section 7.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 7.6 Successors; Assignment; Amendments; Waivers.

(a) Each TRA Party may assign any of its rights under this Agreement to any
Person as long as such transferee has executed and delivered, or, in connection
with such

 

19



--------------------------------------------------------------------------------

transfer, executes and delivers, a joinder to this Agreement, in form and
substance reasonably satisfactory to the Corporate Taxpayer, agreeing to become
a TRA Party for all purposes of this Agreement, except as otherwise provided in
such joinder.

(b) No provision of this Agreement may be amended unless such amendment is
approved in writing by each of the Corporate Taxpayer and by the TRA Parties who
would be entitled to receive at least two-thirds of the total amount of the
Early Termination Payments payable to all TRA Parties hereunder if the Corporate
Taxpayer had exercised its right of early termination on the date of the most
recent Exchange prior to such amendment (excluding, for purposes of this
sentence, all payments made to any TRA Party pursuant to this Agreement since
the date of such most recent Exchange); provided, that no such amendment shall
be effective if such amendment will have a disproportionate effect on the
payments one or more TRA Parties receive under this Agreement unless such
amendment is consented in writing by such TRA Parties disproportionately
affected who would be entitled to receive at least two-thirds of the total
amount of the Early Termination Payments payable to all TRA Parties
disproportionately affected hereunder if the Corporate Taxpayer had exercised
its right of early termination on the date of the most recent Exchange prior to
such amendment (excluding, for purposes of this sentence, all payments made to
any TRA Party pursuant to this Agreement since the date of such most recent
Exchange). No provision of this Agreement may be waived unless such waiver is in
writing and signed by the party against whom the waiver is to be effective.

(c) All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, assigns, heirs, executors, administrators and legal
representatives. The Corporate Taxpayer shall require and cause any direct or
indirect successor (whether by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporate Taxpayer, by
written agreement, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporate Taxpayer would be
required to perform if no such succession had taken place.

Section 7.7 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.8 Resolution of Disputes.

(a) Any and all disputes which are not governed by Section 7.9 and cannot be
settled amicably, including any ancillary claims of any party, arising out of,
relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance of this Agreement (including the
validity, scope and enforceability of this arbitration provision) (each a
“Dispute”) shall be finally settled by arbitration conducted by a single
arbitrator in New York in accordance with the then-existing Rules of Arbitration
of the International Chamber of Commerce. If the parties to the Dispute fail to
agree on the selection of an arbitrator within thirty (30) calendar days of the
receipt of the request for arbitration, the International Chamber of Commerce
shall make the appointment. The arbitrator shall be a lawyer admitted to the
practice of law in the State of New York and shall conduct the proceedings in
the English language. Performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings.

 

20



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of paragraph (a), the Corporate Taxpayer may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each TRA Party (i) expressly
consents to the application of paragraph (c) of this Section 7.8 to any such
action or proceeding, (ii) agrees that proof shall not be required that monetary
damages for breach of the provisions of this Agreement would be difficult to
calculate and that remedies at law would be inadequate, and (iii) irrevocably
appoints the Corporate Taxpayer as agent of such TRA Party for service of
process in connection with any such action or proceeding and agrees that service
of process upon such agent, who shall promptly advise the TRA Party of any such
service of process, shall be deemed in every respect effective service of
process upon the TRA Party in any such action or proceeding.

(c) (i) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 7.8, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the fora designated
by this paragraph (c) have a reasonable relation to this Agreement, and to the
parties’ relationship with one another; and

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 7.8
and such parties agree not to plead or claim the same.

Section 7.9 Reconciliation. In the event that the Corporate Taxpayer and the TRA
Party Representative are unable to resolve a disagreement with respect to the
matters governed by Sections 2.3 and 4.2 within the relevant period designated
in this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall
be submitted for determination to a nationally recognized expert (the “Expert”)
in the particular area of disagreement mutually acceptable to both parties. The
Expert shall be a partner or principal in a nationally recognized accounting or
law firm, and unless the Corporate Taxpayer and the TRA Party Representative
agree otherwise, the Expert shall not, and the firm that employs the Expert
shall not, have any material relationship with the Corporate Taxpayer or the TRA
Party Representative or other actual or potential conflict of interest. If the
Corporate Taxpayer and the TRA Party Representative are unable to agree on an
Expert within fifteen (15) calendar days of receipt by the respondent(s) of
written notice of a Reconciliation Dispute, the Expert shall be appointed by the
International Chamber of Commerce Centre for Expertise. The Expert shall resolve
any matter relating to the Exchange Basis Schedule or an amendment thereto or
the Early Termination Schedule or an amendment thereto within thirty
(30) calendar days and shall resolve

 

21



--------------------------------------------------------------------------------

any matter relating to a Tax Benefit Schedule or an amendment thereto within
fifteen (15) calendar days or as soon thereafter as is reasonably practicable,
in each case after the matter has been submitted to the Expert for
resolution. Notwithstanding the preceding sentence, if the matter is not
resolved before any payment that is the subject of a disagreement would be due
(in the absence of such disagreement) or any Tax Return reflecting the subject
of a disagreement is due, the undisputed amount shall be paid on the date
prescribed by this Agreement and such Tax Return may be filed as prepared by the
Corporate Taxpayer, subject to adjustment or amendment upon resolution. The
costs and expenses relating to the engagement of such Expert or amending any Tax
Return shall be borne by the Corporate Taxpayer except as provided in the next
sentence. The Corporate Taxpayer and the TRA Party Representative shall bear
their own costs and expenses of such proceeding, unless (i) the Expert adopts
the TRA Party Representative’s position, in which case the Corporate Taxpayer
shall reimburse the TRA Party Representative for any reasonable out-of-pocket
costs and expenses in such proceeding, or (ii) the Expert adopts the Corporate
Taxpayer’s position, in which case the TRA Party Representative shall reimburse
the Corporate Taxpayer for any reasonable out-of-pocket costs and expenses in
such proceeding. Any dispute as to whether a dispute is a Reconciliation Dispute
within the meaning of this Section 7.9 shall be decided by the Expert. The
Expert shall finally determine any Reconciliation Dispute and the determinations
of the Expert pursuant to this Section 7.9 shall be binding on the Corporate
Taxpayer and each of the TRA Parties and may be entered and enforced in any
court having jurisdiction.

Section 7.10 Withholding. The Corporate Taxpayer shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporate Taxpayer is required to deduct and withhold with respect to the making
of such payment under the Code or any provision of state, local or foreign tax
law. To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporate Taxpayer, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of whom such withholding was made.

Section 7.11 Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets.

(a) If the Corporate Taxpayer is or becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income tax return
pursuant to Sections 1501 et seq. of the Code or any corresponding provisions of
state or local law, then: (i) the provisions of this Agreement shall be applied
with respect to the group as a whole; and (ii) Tax Benefit Payments, NOL Tax
Benefit Payments, Early Termination Payments and other applicable items
hereunder shall be computed with reference to the consolidated taxable income of
the group as a whole.

(b) If any entity that is obligated to make a Tax Benefit Payment or Early
Termination Payment hereunder transfers one or more assets to a corporation (or
a Person classified as a corporation for United States federal income tax
purposes) with which such entity does not file a consolidated tax return
pursuant to Section 1501 of the Code or any corresponding provisions of state,
local or foreign law (including as a result of any series of transactions or
acts), such entity, for purposes of calculating the amount of any Tax Benefit
Payment or Early Termination Payment (e.g., calculating the gross income of the
entity and determining the

 

22



--------------------------------------------------------------------------------

Realized Tax Benefit of such entity) due hereunder, shall be treated as having
disposed of such asset in a fully taxable transaction on the date of such
contribution. The consideration deemed to be received by such entity shall be
equal to the gross fair market value of the contributed asset. For purposes of
this Section 7.11, a transfer of a partnership interest shall be treated as a
transfer of the transferring partner’s share of each of the assets and
liabilities of that partnership.

Section 7.12 Confidentiality.

(a) Each TRA Party and each of their assignees acknowledge and agree that the
information of the Corporate Taxpayer is confidential and, except in the course
of performing any duties as necessary for the Corporate Taxpayer and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such person shall keep and retain in the strictest confidence and not
disclose to any Person any confidential matters, acquired pursuant to this
Agreement, of the Corporate Taxpayer and its Affiliates and successors,
concerning OpCo and its Affiliates and successors or the Members, learned by the
TRA Party heretofore or hereafter. This Section 7.12 shall not apply to (i) any
information that has been made publicly available by the Corporate Taxpayer or
any of its Affiliates, becomes public knowledge (except as a result of an act of
the TRA Party in violation of this Agreement) or is generally known to the
business community and (ii) the disclosure of information to the extent
necessary for the TRA Party to prepare and file its Tax Returns, to respond to
any inquiries regarding the same from any taxing authority or to prosecute or
defend any action, proceeding or audit by any taxing authority with respect to
such returns. Notwithstanding anything to the contrary herein, each TRA Party
and each of their assignees (and each employee, representative or other agent of
the TRA Party or its assignees, as applicable) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the Corporate Taxpayer, OpCo and their Affiliates, and any of their
transactions, and all materials of any kind (including opinions or other tax
analyses) that are provided to the TRA Party relating to such tax treatment and
tax structure.

(b) If a TRA Party or an assignee commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 7.12, the Corporate Taxpayer
shall have the right and remedy to have the provisions of this
Section 7.12 specifically enforced by injunctive relief or otherwise by any
court of competent jurisdiction without the need to post any bond or other
security, it being acknowledged and agreed that any such breach or threatened
breach shall cause irreparable injury to the Corporate Taxpayer or any of its
Subsidiaries or the TRA Parties and the accounts and funds managed by the
Corporate Taxpayer and that money damages alone shall not provide an adequate
remedy to such Persons. Such rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available at law or in equity.

Section 7.13 Change in Law. Notwithstanding anything herein to the contrary, if,
in connection with an actual or proposed change in law, a TRA Party reasonably
believes that the existence of this Agreement could cause income (other than
income arising from receipt of a payment under this Agreement) recognized by the
TRA Party upon any Exchange by such TRA Party to be treated as ordinary income
rather than capital gain (or otherwise taxed at ordinary income rates) for
United States federal income tax purposes or would have other material adverse
tax consequences to such TRA Party, then at the election of such TRA Party and
to the extent specified by such TRA Party, this Agreement (i) shall cease to
have further effect with respect to such TRA Party, (ii) shall not apply to an
Exchange by such TRA Party occurring after

 

23



--------------------------------------------------------------------------------

a date specified by such TRA Party, or (iii) shall otherwise be amended in a
manner determined by such TRA Party, provided that such amendment shall not
result in an increase in payments under this Agreement at any time as compared
to the amounts and times of payments that would have been due in the absence of
such amendment.

[The remainder of this page is intentionally blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporate Taxpayer and each TRA Party have duly executed
this Agreement as of the date first written above.

 

Corporate Taxpayer: SUMMIT MATERIALS, INC. By:

/s/ Thomas W. Hill

Name: Thomas W. Hill Title: Chief Executive Officer

 

TRA Parties:

 

BLACKSTONE PARTICIPATION PARTNERSHIP (CAYMAN) V-NQ L.P. By: BCP V-NQ GP L.L.C.,
its U.S. general partner By:

/s/ Neil P. Simpkins

Name: Neil P. Simpkins Title: Senior Managing Director BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP (CAYMAN) V-NQ L.P. By: BCP V-NQ GP L.L.C., its U.S.
general partner By:

/s/ Neil P. Simpkins

Name: Neil P. Simpkins Title: Senior Managing Director

[Signature Page – Summit Materials Tax Receivable Agreement]



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS (CAYMAN) V- NQ L.P. By:
Blackstone Management Associates (Cayman) V- NQ L.P., its general partner By:
BCP V-NQ GP L.L.C., its U.S. general partner By:

/s/ Neil P. Simpkins

Name: Neil P. Simpkins Title: Senior Managing Director
BLACKSTONE CAPITAL PARTNERS (CAYMAN) NQ V-AC L.P. By: Blackstone Management
Associates (Cayman) V- NQ L.P., its general partner By: BCP V-NQ GP L.L.C., its
U.S. general partner By:

/s/ Neil P. Simpkins

Name: Neil P. Simpkins Title: Senior Managing Director

[Signature Page – Summit Materials Tax Receivable Agreement]



--------------------------------------------------------------------------------

SUMMIT BCP INTERMEDIATE HOLDINGS L.P. By: Summit BCP Intermediate Holdings GP,
Ltd., its general partner By:

/s/ Neil P. Simpkins

Name: Neil P. Simpkins Title: Director

[Signature Page – Summit Materials Tax Receivable Agreement]



--------------------------------------------------------------------------------

All other TRA Parties listed in Annex 1 attached hereto By:

/s/ Anne Lee Benedict

Name: Anne Lee Benedict Title: Attorney-in-Fact

[Signature Page – Summit Materials Tax Receivable Agreement]



--------------------------------------------------------------------------------

ANNEX 1

Thomas W. Hill

Jane B. Hill, Trustee for The Hill Trust

Silverhawk Summit, L.P.

Gardner Family Investments, LLC

Charles Goodyear

Summit Materials Holding-G, L.L.C.

Michael J. Brady

Robert Price

Anthony Keenan

Anya Fonina Civitella

Damian J. Murphy

Angela Dziubek

R. Michael Johnson

Thomas A. Beck

M. Shane Evans

Val Staker

Filip Wojcikowski

Lane Bybee

Douglas C. Rauh

Clint Pulley

John R. Murphy

Margaret Harris, Trustee of the Harris Family 2014 Trust

Kevin A. Gill

Jennifer Rose

Brienne Wode

Valerie Barker

Shannon Neeley

Ashley Sakwa

Anne Lee Benedict

Howard L. Lance

Hinkle Family Assets Holding Company, LLC

RMD Investment Group, L.L.C.

K Six, LLC

John Ramming

Lance Townsend

William B. Carroll

Grant D. Shelton

Dean K. Lundquist

James D. Ramming

David L. Fuller

Clyde C. Fuller

D’arcy Todd Barten

Perry Glen Shepard

Robert K. Hall

Mark Buster

Bryan Kalbfleisch

Larry Winkleman

Amanda Mohr